 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                                    UNITED STATES DISTRICT COURT

12                          FOR THE EASTERN DISTRICT OF CALIFORNIA

13

14    RONNIE CHEROKEE BROWN,                             No. 2:18-cv-01088-KJM-CKD-P

15                       Plaintiff,

16           v.                                          ORDER

17    C. REIF, et al.,

18                       Defendants.

19            Plaintiff is a prisoner proceeding pro se and in forma pauperis in this civil rights action
20   filed pursuant to 42 U.S.C. § 1983. On November 9, 2018 this court limited plaintiff to filing
21   “one dispositive motion… and one reply to any opposition” based on his pattern of repetitious
22   filings. ECF No. 44. Since that time, the court has struck two repetitious pleadings that were
23   filed by plaintiff in violation of this order. See ECF Nos. 64, 77. Currently, plaintiff has two
24   pending motions to appoint counsel (ECF Nos. 86, 91), two motions for an extension of time
25   (ECF Nos. 87, 90), a motion for a preliminary injunction (ECF No. 92), and a separate request for
26   an emergency transfer (ECF No. 95) which is the same relief requested in his motion for
27   injunctive relief. The court will strike all motions except the motion for a preliminary injunction
28
                                                        1
 1   pursuant to the court’s November 9, 2018 order limiting plaintiff’s filings to one dispositive
 2   motion at a time.
 3          With respect to the motion for a preliminary injunction, plaintiff generally alleges that he
 4   fears for his safety because the three defendants named in the instant lawsuit work in the building
 5   next to plaintiff’s cell at CSP-Sacramento. ECF No. 92 at 2. He further alleges that when
 6   defendant Gomez saw plaintiff “the other day” on the yard, defendant Gomez “took his finger and
 7   went across his neck as though he was telling me I’m dead.” Id. On June 13, 2019, defendants
 8   filed an opposition to the motion for injunctive relief. See ECF No. 94. However, this opposition
 9   did not contain any declarations by defendants addressing plaintiff’s specific allegations or any
10   other declarations pertaining to plaintiff’s current mental state. Subsequent to defendants’
11   opposition, plaintiff specifically alleged that defendant Gomez approached his cell on June 7,
12   2019 and told plaintiff that if he came out of his cell defendant Gomez would kill him with his
13   bare hands….” ECF No. 95 at 6. In light of the seriousness of plaintiff’s current allegations, the
14   court finds it necessary to order defendants to file a supplemental response to plaintiff’s current
15   motion for a preliminary injunction.
16          Accordingly, IT IS HEREBY ORDERED that:
17          1.   Plaintiff’s motions (ECF Nos. 86, 87, 90, 91) are stricken from the docket as filed in
18               violation of this court’s November 9, 2018 order. Plaintiff is once again cautioned
19               against filing repetitious motions. Once plaintiff files a motion, he should file no
20               additional motions UNTIL THE COURT RULES.
21          2. Defendants are ordered to file a supplemental response to plaintiff’s June 6, 2019
22               motion for a preliminary injunction within 14 days from the date of this order.
23   Dated: June 26, 2019
24

25

26

27   12/brow1088.suppresponse.docx

28
                                                        2
